             Case 3:17-cv-01362 Document 1216 Filed 02/09/21 Page 1 of 1 PageID #: 42042

                                District Judge Daybook Entry

          United States District Court - Southern District of West Virginia at Huntington
 Date: 2/9/2021                                                    Case Number           3:17-cv-01362

 Case Style               The City of Huntington, West Virginia vs. AmerisourceBergen Drug Corporation
 Type of hearing          Video Pretrial Conference
 Before the honorable: 2512-Faber
 Court Reporter           Lisa Cook                                Courtroom Deputy Cindy Lilly
 Attorney(s) for the Plaintiff or Government
 Paul Farrell
 Attorney(s) for the Defendant(s)
 Steven Ruby
 Law Clerk                Allison Skinner
 Probation Officer

                                                   Court Times

  Start Time      Stop Time                                    Court Time Description

   9:00 AM        10:30 AM                                 Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 01:30


                                                  Courtroom Notes

Scheduled Start: 9:00 a.m.
Actual Start: 9:00 a.m.
Paul T. Farrell, Anthony J. Majestro, Anne McGinness Kearse, Lou Brograd, Andrea Bierstein, Monique Alycia Christenson
Shannon McClure, Joseph Mahady, Kim Watterson, Gretchen Callas, Steve Ruby, Enu Mainigi, Jen Wicht, Lane Heard, Ashley
Hardin, Timothy Hester, Paul Schmidt, Laura Flahive Wu, Jeffrey Wakefield
Court recessed at 10:30 a.m.
